Citation Nr: 9934879	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuritis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.  He was a prisoner of war (POW) of the German 
government from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  It was remanded by the Board in July 
1997 for additional development and is now back at the Board, 
ready for its review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The current disability picture appears to more nearly 
approximate the criteria required for the rating that VA 
regulation provides for moderate, incomplete paralysis of the 
sciatic nerve of the left lower extremity.


CONCLUSION OF LAW

A 20 percent rating is warranted for the service-connected 
peripheral neuritis of the left lower extremity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 
4.124a, Part 4, Diagnostic Codes 8520 and 8620 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Neuritis, cranial or peripheral, characterized by the loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized for 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  See, 38 C.F.R. § 4.123 (1999).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with the application of the bilateral 
factor.  See, in this regard, the note preceding the 
diagnostic codes addressing service-connected diseases of the 
peripheral nerves, at 38 C.F.R. § 4.124a (1999).

In the present case, the record reveals that the veteran is 
service-connected for peripheral neuritis of the left lower 
extremity and that this disability is currently rated as 10 
percent disabling as per the provisions of the diagnostic 
codes addressing the rating of diseases of the sciatic nerve, 
i.e., Diagnostic Codes 8520, 8620 and 8720 of the Schedule.  
See, 38 C.F.R. § 4.124a, Part 4, Diagnostic Codes 8520, 8620 
and 8720 (1999).  Diagnostic Codes 8620 and 8720 are 
applicable to neuritis and neuralgia, respectively, while 
Diagnostic Code 8520 specifically applies to paralysis of the 
sciatic nerve, and it is this diagnostic code the one that 
provides the rating criteria to be used for the three 
diagnostic codes just cited.
  
Diagnostic Code 8520 provides for a 10 percent rating when 
there is mild incomplete paralysis of the sciatic nerve.  The 
next higher rating of 20 percent is warranted for moderate, 
incomplete paralysis of the sciatic nerve; a 40 percent 
rating is warranted when the incomplete paralysis is 
moderately severe; a 60 percent rating is warranted when the 
incomplete paralysis is severe, with marked muscular atrophy; 
and a maximum rating of 80 percent is warranted when there is 
complete paralysis of the sciatic nerve, with the foot 
dangling and dropping, no active movement possible of the 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  See, 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8520 (1999).

The Board explained in the remand of July 1997 that that 
remand was necessary because the report of the most recent VA 
peripheral nerves medical examination was inadequate for 
evaluation purposes.  That report, which was dated in 
December 1993, only reveals that the veteran has bilateral 
sciatica, worse on the left, and that the disability is 
chronic in nature.  It does not contain a description of the 
severity of the disability.  The report of a VA peripheral 
nerves medical examination that was conducted in March 1998, 
which is of record, does contain sufficient information for 
rating purposes, as shown in the following paragraph.

According to the above medical examination report, the 
veteran's biggest problem was a bilateral paralysis of the 
sciatic nerve, which particularly produced pain in the left 
posterior hip area which radiated down to about the left knee 
and had been a constant problem for the veteran at the 
present time and for a few years.  At times in the past, the 
pain had gone into both hips, but now it was primarily in the 
left side.  The examiner noted that "[t]his primarily is a 
pain and not numbness or loss of use, although it is rather 
bothersome at times, and as with any kind of pain, you tend 
to give to it."  The examiner also explained that the 
veteran had multiple medical problems, including peptic ulcer 
disease and hypothyroidism, and listed 16 medications that 
the veteran was currently taking for all his medical 
problems.

The above report also reveals that, on examination, reflexes 
in both lower extremities were only a trace, even with 
reinforcement, and that there did not seem to be any 
difference in the left and right.  Straight leg raising, 
however, was positive at about 75 degrees on the left, 
although negative on the right, and the musculature appeared 
"normal and the same in both sides in the lower 
extremities."  The pertinent impression was listed as 
"[s]ciatic pain in the left upper leg, which is very 
persistent and bothersome, and has been there now for the 
past four years or so."

As noted above, the medical evidence in the record does not 
show that there is complete paralysis or that the incomplete 
paralysis is severe, with marked muscular atrophy, which 
means that ratings of 60 or 80 percent are not warranted in 
the present case.  A rating reflecting impairment that is 
moderately severe (i.e., a 40 percent rating) cannot be 
granted either because, not only has it not been shown that 
the impairment is moderately severe, but the above cited note 
preceding the diagnostic codes addressing diseases of 
peripheral nerves, at § 4.124, specifically mandates that the 
maximum rating shall be the rating provided by the pertinent 
diagnostic code for moderate impairment of the peripheral 
nerve in question (20 percent, in the present case under the 
rating criteria of Diagnostic Codes 8520 and 8620) when the 
involvement is wholly sensory, such as in the present case.  
The evidence does show, however, that the impairment in the 
left upper leg is at least mild, and probably moderate in 
nature, as it has been shown that there is pain, which is 
"rather bothersome at times," and positive straight leg 
raising at 75 degrees.

The Board notes that there seems to be a question as to which 
of the two following ratings shall be applied:  either the 
current 10 percent, based on mild impairment, or a 20 percent 
rating, based on moderate impairment of the sciatic nerve.  
Insofar as the disability picture at the present time appears 
to more nearly approximate the criteria required for the 
higher rating of 20 percent, the Board then must necessarily 
conclude, resolving reasonable doubt in favor of the veteran, 
that that higher rating is warranted.  To that extent, the 
benefit sought on appeal should be granted.

Finally, the Board must note that a referral to the RO for 
further consideration of this claim for an increased rating 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted because there is no 
evidence in the record demonstrating that the present case 
presents an exceptional disability picture, including marked 
interference with employment or evidence of frequent periods 
of hospitalization, which would render the assignment of a 
rating on a schedular basis inadequate and warrant such type 
of extraordinary consideration.


ORDER

A 20 percent rating is granted for the service-connected 
peripheral neuritis of the left lower extremity, this grant 
being subject to the laws and regulations pertaining to the 
disbursement of VA funds.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

